10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

The Knight Law Group

Noel Knight, Esq., SBN #223821

800 J Street, #441, Sacramento, CA 95814
Tel: 510-435-9210 - cell/text;

Fax: 510-281-6889
lawknight@theknightlawgroup.com

Attorneys for Debtor. . .Gregory L. Belcher
UNITED STATES BANKRUPTCY COURT

NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION

CaSe NO: 18-50909-MEI-I-ll
Chapter 11

INRE:

GREGORY L. BELCHER,
DECLARATION OF GREGORY BELCHER

REGARDING REQUEST FOR TRO

Debtor and Debtor-in-Possession. §
§ AS AGAINST PAUL GREENFIELD
§
)
)
)
)
)
)

 

I do hereby declare and swear to the following
1. I am a resident of the State of California and over eighteen years of age.
The following facts are within my personal knowledge, except as to those matters,
t if any, Which are stated on information and belief and as to those matters I believe
to be true; accordingly, if called as witness I could and would, competently

testify thereto;

DECLARATION lN SUPPORT OF PROPERT¥ SALE

Case: 18-05048 Doc# 7-4 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 1 of
1

 

 

l\)

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

2. I have presented to this court Adversarial claim # 2018-05048 to dispute
the title status for my current residence at 22000 Dorsey Way, Saratoga.

3. lt is my belief that the actions of Paul Greenfield have and will cause me
great injury and suffering and am requesting that this court stop him from
any further Unlawful Detainer action during the pendency of my suit.

4. It is further my belief that it is in the best interest of all the creditors
that any action by Mr. Greenfield be postponed until a final determination

on property status is reached.

5. Executed this 16“1 day of october, 2018 in saratoga Ca1if0mia.

¢n§§rll,c_

Gregory L. Belcher

 

DECLARATION IN SUPPORT OF PROPERTY SALE

Case: 18-05048 Doc# 7-4 Filed: 10/17/18 Entered: 10/17/18 16:31:00 Page 2 of
2

l\)

 

